Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  October 2, 2020                                                                    Bridget M. McCormack,
                                                                                                   Chief Justice

  160968                                                                                  David F. Viviano,
                                                                                          Chief Justice Pro Tem

                                                                                        Stephen J. Markman
                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                        Elizabeth T. Clement
                                                                                       Megan K. Cavanagh,
                                                                                                        Justices
  v                                                         SC: 160968
                                                            COA: 340541
                                                            Wayne CC: 17-003509-FC
  KELLIE NICHOLE STOCK,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 26, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         We further ORDER the Wayne Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  attorney Ian Kierpaul, if feasible, to represent the defendant in this Court. If this
  appointment is not feasible, the trial court shall, within the same time frame, appoint
  other counsel to represent the defendant in this Court.

          The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel addressing whether: (1) under People v Feezel, 486 Mich. 184, 204-
  212 (2010), the prosecution failed to present sufficient evidence that the defendant had
  cocaine in her system at the time of the crash based only on the presence of a cocaine
  metabolite in the defendant’s urine; and (2) defense counsel was ineffective for failing to
  challenge the use of cocaine metabolites to establish intoxication. In addition to the brief,
  the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.
                                                                                                               2



       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 2, 2020
       a0929
                                                                             Clerk